J-A29008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WASHINGTON AREA HUMANE                     :   IN THE SUPERIOR COURT OF
    SOCIETY                                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHRISTIE DEE HARR                          :
                                               :   No. 336 WDA 2021
                       Appellant               :

              Appeal from the Judgment Entered February 9, 2021
      In the Court of Common Pleas of Washington County Civil Division at
                              No(s): 2020-2270

BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED: MARCH 9, 2022

        Appellant, Christie Dee Harr, appeals from the February 9, 2021

judgment entered in favor of Appellee, Washington Area Humane Society

(“WAHS”), in the amount of $1,113,765.33. This judgment was entered after

WAHS filed a petition under the Costs of Care of Seized Animals Act

(“CCSAA”),1 seeking reimbursement for costs it incurred in caring for animals

owned by Appellant that were seized by WAHS. On appeal, Appellant contends

that the trial court lacked jurisdiction to enter the judgment in favor of WAHS


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See 18 P.S. §§ 30.1-30.10. The CCSAA provides that if animals are seized
upon criminal charges relating to animal cruelty, a society, association, or
other nonprofit organization providing care for the animals may file a petition
for the reasonable costs of care for the seized animals. See 18 P.S. §
30.3(a)(2).
J-A29008-21



because it failed to attach an indispensable party, the Humane Society of the

United States (“HSUS”). After careful review, we affirm.

       The trial court summarized the pertinent facts and procedural history of

this case, as follows:

                                 I. FACTUAL HISTORY

       On October 30, 2019, 206 animals were seized by … WAHS from
       [Appellant]…. [Appellant] is also the director of an organization
       entitled[,   “]Animal     Orphans    Animal    Rescue    and    Pet
       Sanctuary[”]…. The animals seized were 182 cats, 3 dogs, 18
       chickens[,] and 2 mice from two properties, a residence in
       Monessan in Westmoreland County and a church building in
       Donora, Washington County. WAHS’[s] Officer Miranda [Coombs]
       testified about the seizure of the animals on that day. Ms. Combs
       was present[,] but was not the officer in charge, [as] that person
       was Glen Thompson[,] who died unexpectedly prior to the hearing
       [on WAHS’s petition for costs under the CCSAA]. After previous
       intervention efforts failed, the WAHS obtained search warrants for
       the two properties based primarily on averments concerning the
       dangerous condition of the Donora property, where the roof was
       [in] a great danger of collapsing. Present at each property was a
       Humane Officer from WAHS, police officers from the jurisdiction[,]
       and representatives from the Humane Society of the United States
       (HSUS). WAHS contacted … HSUS for assistance because of the
       large number of animals that were involved. Meetings occurred
       between the WAHS, HSUS[,] and the Washington County District
       Attorney’s Office to coordinate the exhaustive effort that would be
       needed to seize a large number of animals.[2]           WAHS had
       contacted HSUS because that organization was known for
       handling large[-scale] animal hoarding situations. WAHS did not
       have sufficient shelter space for such [a] large number of
       animals[,] and [it] also could not financially provide veterinary
       care and housing.

       In the Donora residence, the Humane Officers found over 50 cats,
       2 mice, 3 dogs[,] and 8 chickens. Some of the cats were in crates
____________________________________________


2 We note that Appellant has been criminally charged with numerous counts
of aggravated cruelty to animals.

                                           -2-
J-A29008-21


     stacked on top of each other, allowing feces to fall down into the
     lower cage[s]. The chickens were kept in horrific conditions in a
     small[,] windowless basement room. The floor had two inches of
     feces. The ammonia was so powerful that the persons clearing
     the house had to wear [personal protective equipment].

     As the animals were removed from the premises, Dr. Sampson,
     DVM, triaged each animal and noted the needed care. Each
     animal was processed, delineating where the animal [had been]
     located[,] and each animal was photographed. Since there was
     such a large number of animals and … WAHS was physically
     unable to accommodate such a number, … HSUS[,] in conjunction
     with … WAHS[,] located a facility in Delaware that could take all
     the cats. A tractor-trailer was used to transport them to the
     Delaware shelter. The shelter charged $14 per day[,] per animal.
     The chickens went to a different facility in Pennsylvania. The bills
     and invoices for the care of the animals for boarding and
     veterinary care [were] submitted as Exhibits 2 and 3.

                         II. PROCEDURAL HISTORY

     [WAHS] filed … [the] petition [seeking reimbursement of costs
     under the CCSAA] on May 7, 2020. This court, at the request of
     … WAHS, issued a rule to show cause, returnable on July 10,
     2020[,] and ordered [Appellant] to file an answer. [Appellant]
     filed a motion to continue the hearing on the petition due to a
     conflict with [her] schedule[,] and also asserted that the hearing
     should be [stayed until] … after the resolution of [her] pending
     criminal charges. [Appellant] did not file an answer to the
     petition. The court granted the motion to continue for a short
     period of time[,] but denied the motion to stay. … [Appellant]
     appealed and the Pennsylvania Superior Court quashed the appeal
     as interlocutory on October 13, 2020. The hearing on the petition
     for reasonable costs of care was held on February 5, 2021.
     Neither [Appellant] nor her counsel appeared, without
     explanation. On February 8, 2021, [Appellant] filed a “Post-
     Hearing Brief and Objections to Judgment.” A copy was not
     provided to the court.

Trial Court Opinion (“TCO”), 6/16/21, at 1-4 (citations to the record and

unnecessary capitalization omitted).




                                       -3-
J-A29008-21



      On February 9, 2021, the court entered judgment in favor of WAHS and

against Appellant in the amount of $1,113,765.33. Appellant filed a timely

notice of appeal, and she complied with the trial court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. The trial court

filed its Rule 1925(a) opinion on June 16, 2021. Herein, Appellant states a

single issue for our review:

      Whether the [trial c]ourt … erred, exceeded its authority under
      the [CCSAA], 18 P.S. [§] 30.1, et seq., and proceeded without
      jurisdiction due to the failure to include indispensable parties when
      it awarded judgment for costs and expenses incurred by third
      parties who cared for animals mostly outside of the
      Commonwealth of Pennsylvania?

Appellant’s Brief at 3.

      Before addressing Appellant’s argument, we observe that she did not

raise before the trial court her claim that an indispensable party (namely,

HSUS) was not included in this litigation. However,

      [u]nder Pennsylvania law, the failure to join an indispensable
      party implicates the trial court’s subject matter jurisdiction.
      Sabella v. Appalachian Dev. Corp., 103 A.3d 83, 90 (Pa. Super.
      2014). “Failure to join an indispensable party goes absolutely to
      the court’s jurisdiction and the issue should be raised sua sponte.”
      Barren v. Dubas, … 441 A.2d 1315, 1316 ([Pa. Super.] 1982)
      (internal quotation marks and citations omitted).               This
      requirement is reflected in our Rules of Civil Procedure.

         Rule 1032. Waiver of Defenses.

         Exceptions. Suggestion of Lack of Subject Matter
         Jurisdiction or Failure to Join Indispensable Party

         (a) A party waives all defenses and objections which are not
         presented either by preliminary objection, answer or reply,
         except a defense which is not required to be pleaded under
         Rule 1030(b), the defense of failure to state a claim upon

                                       -4-
J-A29008-21


         which relief can be granted, the defense of failure to join
         an indispensable party, the objection of failure to state a
         legal defense to a claim, the defenses of failure to exercise
         or exhaust a statutory remedy and an adequate remedy at
         law and any other nonwaivable defense or objection.

                                      ***

         (b) Whenever it appears by suggestion of the parties or
         otherwise that the court lacks jurisdiction of the subject
         matter or that there has been a failure to join an
         indispensable party, the court shall order that the action be
         transferred to a court of the Commonwealth which has
         jurisdiction or that the indispensable party be joined, but if
         that is not possible, then it shall dismiss the action.

      Pa.R.C.P. 1032; see also id. at 2227(a) (stating, “[p]ersons
      having only a joint interest in the subject matter of an action must
      be joined on the same side as plaintiffs or defendants[]”).
      Whether a court has subject matter jurisdiction presents a
      question of law, making our standard of review de novo and the
      scope of our review plenary. Mazur v. Trinity Area Sch. Dist.,
      961 A.2d 96, 101 ([Pa.] 2008).

Orman v. Mortgage I.T., 118 A.3d 403, 406 (Pa. Super. 2015) (emphasis

added). Accordingly, Appellant has not waived her jurisdictional challenge to

the court’s failure to join HSUS by not raising it below.

      In any event, we conclude that her claim is meritless.

      “[A] party is indispensable ‘when his or her rights are so connected
      with the claims of the litigants that no decree can be made without
      impairing those rights.’” City of Phila. v. Commonwealth, 838
      A.2d 566, 581 ([Pa.] 2003), quoting Sprague v. Casey, 550
      A.2d 184, 189 ([Pa.] 1988). “If no redress is sought against a
      party, and its rights would not be prejudiced by any decision in
      the case, it is not indispensable with respect to the litigation.”
      Grimme Combustion, Inc. v. Mergentime Corp., 595 A.2d 77,
      81 ([Pa. Super.] 1991), citing Sprague, supra. We have
      consistently held that a trial court must weigh the following
      considerations in determining if a party is indispensable to a
      particular litigation.



                                      -5-
J-A29008-21


         1. Do absent parties have a right or an interest related to
         the claim?

         2. If so, what is the nature of that right or interest?

         3. Is that right or interest essential to the merits of the
         issue?

         4. Can justice be afforded without violating the due process
         rights of absent parties?

      Martin v. Rite Aid of Pa., Inc., 80 A.3d 813, 814 (Pa. Super.
      2013); accord Mechanicsburg Area Sch. Dist. v. Kline, 431
      A.2d 953, 956 ([Pa.] 1981). “In determining whether a party is
      indispensable, the basic inquiry remains ‘whether justice can be
      done in the absence of a third party.’” Pa. State Educ. Ass’n v.
      Commonwealth, 50 A.3d 1263, 1277 (Pa. 2012), quoting CRY,
      Inc. v. Mill Serv., Inc., 640 A.2d 372, 375 ([Pa.] 1994).

Orman, 118 A.3d at 406-07.

      Here, Appellant avers that HSUS was an indispensable party to WAHS’s

petition for costs of care under the CCSAA because HSUS was the entity that

“conducted an investigation, coordinated with law enforcement, executed

search warrants, seized animals, arranged for them to be transported out of

state, and paid all the expenses to care for and house the animals.”

Appellant’s Brief at 14. She maintains that the evidence at the hearing on the

petition established that all costs for caring for the animals “fell to … HSUS[,]”

and that “[a]ll of the sheltering and the majority of the veterinary bills took

place in Delaware and New Jersey, all being billed to … HSUS[,] not … WAHS.”

Id. at 17. Appellant insists that “[t]he [CCSAA] does not allow an organization

to ‘assign’ the collection action” to another entity, “and toss a million dollars

in expenses back and forth just to create jurisdiction in Pennsylvania for bills

occurring in the State of Delaware and other locations.”       Id.   Accordingly,


                                      -6-
J-A29008-21



Appellant avers that HSUS was an indispensable party to the petition for costs

under the CCSAA.

      In rejecting Appellant’s argument, the trial court concluded that HSUS

has no right related to the WAHS’s claim for reimbursement of the costs

incurred in caring for the animals seized from Appellant. It explained:

      Appellant appears to assert that [WAHS] gave the animals to …
      HSUS and that HSUS incurred the debt, not WAHS and, therefore,
      … HSUS is the real party in interest. The facts elicited at trial belie
      that contention. Shalimar Oliver, who is employed by HSUS as a
      Manager of Animal Crimes, testified that … HSUS was contacted
      by … WAHS because of the sheer number of animals they expected
      to seize. … WAHS and HSUS entered into a Memorandum of
      Understanding [(“MOU”)] whereby HSUS would act on behalf of
      WAHS[,] and WAHS would pursue costs of care on [HSUS’s] behalf
      and the money recovered would go to the care providers of the
      animals. WAHS seized the animals; WAHS is the entity legally
      responsible for their care. This argument lacks merit.

TCO at 6.

      The record supports the court’s determination. WAHS Officer Miranda

Coombs testified that HSUS agreed “to assist” WAHS in the seizure of

Appellant’s animals. N.T. Hearing, 2/5/21, at 20. She explained that HSUS

offered many resources, such as transportation of the animals, veterinary

care, and “financial assistance….” Id. at 20-21. Ms. Coombs confirmed that

“there [was] an understanding that HSUS would incur some of these costs,

and that reimbursement would then be sought” through the CCSAA. Id. at

21. Ms. Oliver with HSUS corroborated Ms. Coombs’ testimony, explaining

that the HSUS’s general counsel “assist[ed] with the development of the …

MOU … to identify what the need [was] from … [WAHS], and what [HSUS was]


                                       -7-
J-A29008-21



committing to provid[e] to them, and for how long.” Id. at 37. The testimony

of these two witnesses supports the court’s determination that WAHS and

HSUS entered an MOU, by which they agreed that WAHS was solely

responsible for recuperating from Appellant the costs associated with caring

for her seized animals.        Thus, HSUS had no claim related to the petition

seeking reimbursement for those costs.3 Rather, WAHS alone was the proper

agency to seek reimbursement under the CCSAA.

        Moreover, Appellant cites no legal support for her argument that WAHS,

which     is   a   Pennsylvania      non-profit   organization,   could   not   seek

reimbursement for costs paid to providers in other states. We also reject her

contention that “HSUS cannot simply say the [MOU] assigned WAHS some

rights to collect similar to a collection agency because the purported

agreement was never submitted to the court.”              Appellant’s Brief at 14.

Appellant chose not to attend the hearing on the Petition and, thus, she lodged

no objection to the testimony concerning the agreement between WAHS and

HSUS.     She also did not preserve, in her Rule 1925(b) statement, any

challenge to the sufficiency of the evidence to sustain the court’s decision that

WAHS and HSUS had an agreement naming WAHS as the party responsible

for the costs of care for Appellant’s seized animals. Pa.R.A.P. 1925(b)(4)(vii)

____________________________________________


3 Appellant also fails to explain how HSUS’s due process rights are violated by
not being a party to the present judgment. HSUS did not seek to join this
action, and we presume that it can pursue legal recourse under the MOU if it
is not reimbursed by WAHS for the costs it spent in caring for Appellant’s
animals.

                                           -8-
J-A29008-21



(“Issues not included in the Statement and/or not raised in accordance with

the provisions of this paragraph (b)(4) are waived.”).4           Consequently,

Appellant cannot raise, for the first time on appeal, her claim that the

testimony concerning the parameters of the MOU between WAHS and HSUS

was insufficient to support the court’s decision. See Pa.R.A.P. 302(a) (“Issues

not raised in the lower court are waived and cannot be raised for the first time

on appeal.”).

       Finally, we recognize that the true crux of Appellant’s issue appears to

be a claim that it was illegal for HSUS to be involved in seizing her animals.

See Appellant’s Brief at 14 (“This court cannot allow HSUS to commit a crime

by acting as humane police officers, seizing animals, rampaging through

properties taking photographs, moving animals that do not belong to it out of

state without a judicial order, in violation of Pennsylvania law, then using a

third-party to sue under a ‘memorandum of understanding’ that has not been

disclosed.”); see id. at 15 (“All law enforcement functions the HSUS engaged

in such as its ‘investigation,’ entering private property, taking photographs

during the HSUS’[s] search and seizure, executing search warrants, seizing
____________________________________________


4 We point out that the trial court’s Rule 1925(b) order notified Appellant that
“[a]ny issue not properly included in the [Rule 1925(b) s]tatement shall be
deemed waived.”        Order, 3/11/21, at 1.        See Greater Erie Indus.
Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 225 (Pa.
Super. 2014) (en banc) (“[I]n determining whether an appellant has waived
his issues on appeal based on non-compliance with Pa.R.A.P. 1925, it is the
trial court’s order that triggers an appellant’s obligation[.] ... [T]herefore, we
look first to the language of that order.”) (citations omitted).



                                           -9-
J-A29008-21



property and animals, and taking those animals outside of Pennsylvania

constituted crimes.”) (citation omitted); id. at 16 (“Nothing in the Cost of Care

Act allows a party to seek recovery of expenses that it did not incur simply to

reimburse a third-party that lacked authority in Pennsylvania to take the

actions it did.”). However, Appellant never argued before the trial court that

WAHS should be denied funds under the CCSAA because HSUS’s involvement

was unauthorized or illegal. Accordingly, this claim is waived. See Pa.R.A.P.

302(a), supra.

      In   sum,   Appellant   has   not   demonstrated   that   HSUS    was   an

indispensable party to WAHS’s petition under the CCSAA. Therefore, we affirm

the court’s judgment against Appellant in the amount of $1,113,765.33.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2022




                                     - 10 -
J-A29008-21




              - 11 -